—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memo*853randum: Family Court properly determined the amount of arrears owed by respondent to petitioner. Contrary to respondent’s contention, petitioner filed objections to the order of the Hearing Examiner that included an objection to the amount of arrears owed to her. Upon review of petitioner’s objections, the Family Court Judge was empowered to make new findings of fact without holding a hearing (see, Family Ct Act § 439 [e] [ii]; Matter of Boyer v Boyer, 261 AD2d 968; Matter of Hughes v Wasik, 224 AD2d 982), including a different determination of the amount of arrears owed. The court erred, however, in altering the amount of child support owed by petitioner to respondent beginning in January 1998, when the parties’ daughter began to reside with respondent. The parties stipulated at the hearing that petitioner would pay $46.52 per week to respondent. We thus modify the order in appeal No. 1 by deleting the amount of $41.97 in paragraph five of the conclusions of law and substituting therefor the amount of $46.52. (Appeal from Order of Niagara County Family Court, Batt, J. — Support.) Present — Green, A. P. J., Hayes, Pigott, Jr., and Balio, JJ.